USDC IN/ND case 2:20-cv-00077-HAB-APR document 22 filed 04/07/21 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

TRACY A. L. N.,                               )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )       Cause No. 2:20-CV-077-HAB-APR
                                              )
ANDREW SAUL,                                  )
Commissioner of the Social                    )
Security Administration,                      )
                                              )
         Defendant.                           )

                                             ORDER
         The United States Magistrate Judge’s Report and Recommendation (ECF No. 21) was

issued March 22, 2021, and the 14-day window within to object has passed with no objections

filed.

         ACCORDINGLY: Upon careful consideration of the Magistrate Judge’s Report and

Recommendation and the lack of objections thereto, the Report and Recommendation (ECF No.

21) is ACCEPTED AND ADOPTED.

         The final decision of the Defendant Commissioner of Social Security denying Plaintiff

Tracy A. L. N.’s application for Supplemental Security Income benefits is REMANDED.

         The Clerk shall enter judgment in favor of Plaintiff and against Defendant.


         SO ORDERED on April 7, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
